IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-10433
                        USDC No. 5:94-CR-069
                         __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JOHONNAS J. EICKE,

                                      Defendant-Appellant.


                        ---------------------

          Appeal from the United States District Court
               for the Northern District of Texas
                     ----------------------
                         August 15, 1995

Before GARWOOD, BENAVIDES and PARKER, Circuit Judges.

BY THE COURT:

     This court must examine the basis of its jurisdiction on its

own motion if necessary.    Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).   In this criminal proceeding, the defendant has filed

a notice of appeal from the district court's determination that

he is competent to stand trial.   Federal appellate courts have

jurisdiction over appeals only from (1) final orders, 28 U.S.C.

§ 1291; (2) orders that are deemed final due to jurisprudential

exception or that have been properly certified as final pursuant

to Fed. R. Civ. P. 54(b); and (3) interlocutory orders that fall

into specific classes, 28 U.S.C. § 1292(a), or that have been

properly certified for appeal by the district court, 28 U.S.C.
                            O R D E R
                           No. 95-10433
                                -2-


§ 1292(b).   See Dardar v. Lafourche Realty Co., 849 F.2d 955, 957

(5th Cir. 1988); Save the Bay, Inc. v. United States Army, 639
F.2d 1100, 1102 (5th Cir. 1981).    A decision is final when it

"ends the litigation on the merits and leaves nothing for the

court to do but execute the judgment."    Coopers & Lybrand v.

Livesay, 437 U.S. 463, 467 (1978) (internal quotations and

citation omitted).   The district court has not entered a final or

otherwise appealable order in this case, and we can discern no

basis for appellate jurisdiction.    Thus, the motion for

transcripts is DENIED as moot and the appeal is DISMISSED.